12 F.3d 215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert MENDOZA, Defendant-Appellant.
No. 93-6405.
United States Court of Appeals, Sixth Circuit.
Nov. 22, 1993.

Before:  KENNEDY, MILBURN and GUY, Circuit Judges.

ORDER

1
The defendant pled guilty to charges of possession with intent to distribute marijuana and cocaine and use of a firearm in relation to a drug trafficking crime.  He was sentenced to 220 months imprisonment.  The judgment form was entered on the district court's docket sheet on September 8, 1993.  The defendant filed a pro se notice of appeal on September 20, 1993.  That appeal was docketed with this court as Case No. 93-6356.  Appointed counsel filed a second notice of appeal on October 18, 1993, in order "to ensure there are no procedural defects in the prior Notice of Appeal which might impinge upon Defendant's rights."   That appeal has been docketed with the court as Case No. 93-6405.


2
Upon examination of the files in these appeals, we conclude the second appeal is not only untimely, but is superfluous.  Pursuant to Rule 4(b), Fed.R.App.P., the defendant had ten days in which to file a timely notice of appeal from the judgment below.  The pro se notice of appeal filed by the defendant on Monday, September 20, 1993 (the tenth day being a Saturday), was timely and is sufficient to bring before this court all issues the defendant may wish to raise in regard to his conviction and sentencing below.  The appeal initiated by counsel is not needed for this court to exercise its full appellate jurisdiction in this matter.


3
It therefore is ORDERED that Case No. 93-6405 is dismissed sua sponte from the docket of this court for lack of jurisdiction.  This dismissal shall have no effect upon the appeal in Case No. 93-6356.